DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 have been examined and are pending.
Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-3 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., hereinafter (“Sharon”), US PG Publication (20080215798 A1), in view of Cho, US PG Publication (20160350316 A1).
Regarding claims 1, 9, and 14,  Sharon teaches a memory system comprising; and a method of operating a memory system, the method comprising: 
a memory device;  [Sharon, ¶0012: memory cell array 1] and 
a memory controller configured to control the memory device, wherein the memory controller is further configured to;  [Sharon, ¶0015: controller 20 contains buffer memory for the user data being written to or read from memory array 1]
a memory interface configured to communicate with a memory device;  [Sharon, ¶0015: integrated circuit chips 22 that each contain a memory array and associated control, input/output and state machine circuits; integrates to memory array] and 
a control circuit configured to control the memory device, wherein the control circuit is further configured to:  [Sharon, ¶0015: A typical memory system includes one integrated circuit chip 21 that includes controller 20, and one or more integrated circuit chips 22]
derandomize a random data unit in which randomized data is included, based on a seed,  [Sharon et al 20080215798A1, ¶¶0061, 0064, and 0067: transformed user data bits into a pseudorandom bit sequence that then is programmed into the flash memory, where the present invention uses inverse transformation using derandomizer block to transform user data bits into pseudo-random bit sequence, where the same seed for initialization of the feedback shift register (FSR)]
compare, with reference data having a fixed value, first result data obtained by derandomizing data included in a flag area of the random data unit based on the seed,  [Sharon, ¶0065: the randomization is performed by summing the user data bits modulo 2 with a fixed random sequence of bits or with a fixed pseudorandom sequence of bits. The resulting randomized bit sequence is ECC encoded (if needed) and then programmed into the flash memory. The user data bits are recovered by derandomizing the decoded, error free, bit sequence by summing the bit sequence modulo 2 with the known fixed random or pseudorandom bit sequence.]
 While Sharon teaches derandomizing [See Sharon, ¶¶0061, 0064, and 0067: a derandomizer block]; however, Sharon fails to explicitly teach but Cho teaches search for a target seed for derandomizing the random data unit again when the first result data is different from the reference data, [Cho, Fig. 3 and ¶¶0054-0056: randomization and de-randomization of the data processing circuit 100 where the first and second input bit groups IBG1 and IBG2 may be respectively inputted in parallel to the first and second transformation blocks 110 and 120. The first and second linear feedback shift register (LFSRs) 111 and 121 may generate the different first and second random patterns RPT1 and RPT2 based on the seed SEED due to the different characteristic polynomials.] and 
derandomize the random data unit based on the target seed. [Cho, Fig. 3 and ¶0057: The first and second output bit groups OBG1 and OBG2 may be outputted in parallel from the first and second transformation blocks 110 and 120. The output bits OBT comprising the first and second output bit groups OBG1 and OBG2 may be outputted; also based on the seed SEED, in parallel from the data processing circuit 100]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the de-randomization of the data of the processing circuit 100 as taught by Cho [Cho, ¶¶0054-0057].  

Regarding claims 2, 10, and 15, the combination of Sharon and Cho teach claim 1 as described above.
However, Sharon fails to explicitly teach but Cho teaches wherein the memory controller searches for the target seed by repeatedly performing a first operation including:  20correcting a value of one bit among bits of the seed to generate a first-corrected seed, [Cho, ¶0045: In other words, when the LFSR outputs the sequence SQ with a maximum length, the sequence SQ may be repeated with a cycle of 2N−1. The sequence SQ may be defined as a maximum length sequence or an M-sequence. ¶¶0054-0056: The first and second linear feedback shift register (LFSRs) 111 and 121 may generate the different first and second random patterns RPT1 and RPT2 based on the seed SEED due to the different characteristic polynomials. Hence, Examiner interprets the cycle conducted each time a correction occurs] and derandomizing the random data unit based on the first- corrected seed. [See Cho, ¶0057]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the LFSR function to be repeated for a cycle dude to different characteristic polynomials of the processing circuit 100 as taught by Cho [Cho, ¶¶0040-0047].  

Regarding claims 3, 11, and 16, the combination of Sharon and Cho teach claim 2 as described above.
However, Sharon fails to explicitly teach but Cho teaches wherein the memory controller searches for the target seed, when failing to find the target seed through the repetitive first operation, further by repeatedly performing a second operation including:  
5correcting a value of one reference bit among the bits of the seed, [Cho, See ¶0045]
correcting a value of one bit among remaining bits except the reference bit among the bits of the seed thereby generating a second corrected seed, [See Cho, ¶0056] and  
10derandomizing the random data unit based on the second corrected seed. [See Cho, ¶0057]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the LFSR function to be repeated for a cycle dude to different characteristic polynomials of the processing circuit 100 as taught by Cho [Cho, ¶¶0040-0047].  

Regarding claims 5, 12, and 17,  the combination of Sharon and Cho teach claim 1 as described above.
However, Sharon fails to explicitly teach but Cho teaches wherein the memory controller searches for the target seed by:  
20selecting one of a predetermined plurality of bit sets, [Cho, ¶0040: The LFSR may generate a random pattern of K bits based on the values stored in K number of registers selected among N number of total registers in the LSFR each time the clock signal is enabled. ¶¶0054-0056: the data processing circuit 100 where the first and second input bit groups IBG1 and IBG2; where the input bits IBT of 8 bits, that are grouped into the first and second input bit groups IBG1 and IBG2, respectively.] and 
repeatedly performing a third operation including: 
correcting a value of a bit included in the selected bit set to generate a third corrected seed, the bit being one among the bits of the seed, and  56derandomizing the random data unit based on the third corrected seed. [Cho, ¶0044: the output of the LFSR may be repeated with a predetermined cycle]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the LFSR may be used to generate a random pattern, for example, each of the first and second random patterns RPT1 and RPT2 as taught by Cho [Cho, ¶¶0054-0057].  

Regarding claim 6, the combination of Sharon and Cho teach claim 5 as described above.
However, Sharon fails to explicitly teach but Cho teaches wherein the memory 5controller selects the bit set based on a number of bits included in each of the plurality of bit sets. [Cho, ¶0038: in the data processing circuit 100 is L, the bit number of respective input bit groups of the input bits IBT having J number of bits will be J/L. The number of bits of each output bit group may be set]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the LFSR may be used to generate a random pattern, for example, each of the first and second random patterns RPT1 and RPT2 as taught by Cho [Cho, ¶¶0054-0057].  
Regarding claims 7 and 13, the combination of Sharon and Cho teach claim 6 as described above.
However, Sharon fails to explicitly teach but Cho teaches wherein the plurality of bit sets are stored in the memory controller while in a state of being ioarranged based on the number of the bits included in each of the plurality of bit sets. [Cho, ¶0045: When the characteristic polynomial of the LFSR is a primitive polynomial, the LFSR may output the sequence SQ with a maximum length. The M-sequence may be outputted when the N registers have 2N−1 number of states except that all of the N registers have the state of 0.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a randomizing for suppressing errors in a flash memory of Sharon before him or her by including the teachings of a data processing circuit, data storage device including the same, and operating method thereof of Cho. The motivation/suggestion would have been obvious to try to modify the system of a multi-bit-per-cell flash memory storage device of as taught by Sharon by adding the sequence function SQ as taught by Cho [Cho, ¶0045].  

Regarding claim 8, the combination of Sharon and Cho teach claim 1 as described above.
Sharon teaches wherein the seed is copied from the memory device to a seed memory included in the 15memory system whenever the memory system wakes up from a sleep state. [Sharon, ¶0069-0070: care taken when seed is a function of unit number when performing garbage collection; where current data and pages have copies on them used to initialize the feedback register, on initialization of pseudo-random bit sequence generator. Hence, Examiner interprets this initialization as a turn on analogous to a wake up feature.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katayama et al (20060248427 A1) discloses optical disk device and data randomizing method for optical disk drive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sakinah White Taylor/           Primary Examiner, Art Unit 2497